NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

HORIZON LINES, LLC,
Plaintiff-Appellee,

V.

UNITED STATES,
Defendant-Appellant.

2012-1163 .

Appeal from the United States Court of International
Trade in case no. OS-CV-GOOQ, Judge Evan J. Wallach.

ON MOTION

ORDER

The United States moves without opposition for a 4-
day extension of time, until August 6, 2012, to file its
combined reply and response brief to the amicus brief.

Upon consideration thereof,

IT IS ORDERED THATI

HORIZON LINES V. US

The motion is granted

AUG 0 7 2012
Date

cc: Evelyn M. Suarez, Esq.
Edward F. Kenny, Esq.

s21

FoR THE CoURT

/s/ J an Horba1
J an Horbaly
Clerk

 

.,..,m..rz,aepa

THE FEDERAL C!RCUIT

AUG 0 7 2012
JANHUHBA|.Y
CI.EHK